Citation Nr: 1124753	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In November 2009, the Board remanded the Veteran's claims of entitlement to service connection for posttraumatic stress disorder and bilateral hearing loss.  In April 2011, the RO granted entitlement to service connection with respect to both of these claims.  As the benefits sought on appeal have been granted, the claims are now moot.  Consequently, the Board will not address either claim herein.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to, or the result of, a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from May 1969 to November 1971.  In March 2005, the Veteran submitted a claim of entitlement to service connection for tinnitus.  Pursuant to that claim, the Veteran underwent a VA examination in July 2009.  After the Veteran's claim was denied, he perfected an appeal.  In November 2009, the Board remanded the Veteran's claim for further development.  Specifically, the Board found that the July 2009 VA examiner's opinion was inadequate for purposes of determining service connection.  As such, the Board directed the RO to obtain a supplemental opinion from the July 2009 VA examiner; or, if that examiner was unavailable, afford the Veteran another audiological examination.  In July 2010, the Veteran underwent another VA audiological examination.  The RO also obtained an addendum to that opinion in March 2011.  Based on a review of the claims file, the Board finds that the RO substantially complied with the directives of the November 2009 remand and, thus, another remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Following receipt of the March 2011 addendum, the RO readjudicated the Veteran's claim, denying entitlement to service connection for tinnitus.  This claim has been remitted to the Board for further appellate review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Pursuant to the above captioned claim, the Veteran underwent a VA audiological examination in July 2009 to ascertain the presence tinnitus and, if present, whether it was etiological related to the Veteran's active duty service, to include inservice noise exposure.  The July 2009 VA examiner rendered a diagnosis of tinnitus.  The examiner then opined that the Veteran's tinnitus was "as likely as not" a symptom associated with the Veteran's bilateral hearing loss, but could not render an opinion as to the etiological relationship between the Veteran's tinnitus and his active duty service without resorting to mere speculation; no further explanation was provided.

In November 2009, the Board remanded the Veteran's service connection claim for tinnitus for further development.  Specifically, the Board found that the July 2009 VA examiner's opinion was insufficient for purposes of determining service connection and, thus, a remand for a supplemental opinion was warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007)(finding that a medical opinion is inadequate when it does not address all aspects of a claim when the medical examiner was directed to do so by the Board).  The Board directed the RO to attempt to obtain a supplemental opinion from the July 2009 VA examiner.  If the July 2009 VA examiner was either unavailable or unable to provide a supplemental opinion, the Board directed the RO to afford the Veteran another VA audiological examination.

In July 2010, the Veteran underwent another audiological examination.  In a March 2011 addendum to the July 2010 opinion, the examiner stated that the Veteran denied tinnitus during the examination.  The examiner then opined that, "If [the Veteran] is currently experiencing tinnitus[,] it is at least as likely as not related to his sensorneural hearing loss[.]"

Based on the July 2010 examination and the VA examiner's March 2011 addendum, the RO denied the Veteran's service connection claim for tinnitus on the basis of no current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(holding that, in the absence of proof of a present disability, there can be no valid claim); see Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 346.  

Although the Veteran denied experiencing tinnitus during the July 2011 VA examination, the requirement of a current disability is satisfied when a veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, service connection may be granted even though the disability resolves prior to VA's adjudication of the claim.  Id.; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Given that the evidence of record demonstrated diagnoses of tinnitus during the pendency of this appeal, the Board finds that the requirement of a current diagnosis has been satisfied.

In April 2011, service connection was granted for bilateral hearing loss.

As discussed above, the July 2009 VA examiner opined that the Veteran's current tinnitus was at least as likely as not a symptom associated with the Veteran's service-connected bilateral hearing loss.  Additionally, while the July 2010 VA examiner could not positively ascertain the presence of tinnitus given the Veteran's denial, the examiner opined that, if the Veteran had tinnitus, it was at least as likely as not related to his service-connected bilateral hearing loss.

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The July 2009 and July 2010, with March 2011 addendum, VA examiners' opinions are the only opinions of record concerning the etiology of the Veteran's tinnitus.  Consequently, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim and, therefore, applying the benefit of the doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


